DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim 1 is amended. Claims 5, 7-15 and 17 are withdrawn. Claim 6 is cancelled. Claim 17 is newly added. Claims 1-4 and 16 are presently examined.

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-4 and 16, drawn to a shisha device.
Group II, claim(s) 17, drawn to a shisha device.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
I and II lack unity of invention because even though the inventions of these groups require the technical feature of a first receptacle for receiving a first consumable comprising an aerosol generating substance, a second receptacle for receiving a second consumable comprising an aerosol generating substrate, a first electrical heating element for heating the aerosol generating substance in the first consumable when the first consumable is received in the first receptacle to generate an aerosol, and a  this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Li (CN 203952442, machine translation relied upon).
Li discloses a smoke generator for an electronic hookah (page 1, top) having two electrically powered atomizers (page 3, top, figure 3, reference numeral 304) contained in two different accommodating spaces (page 3, middle). Each of the atomizers contains a different flavor of smoke oil (page 3, middle). The atomizer is located in the accommodating space (page 6, bottom), which is considered to meet the claim limitation of the heating element extending into the receptacle. The atomizers are controlled by a button (page 5, bottom) to provide a user different smoke tastes as desired (page 6, top). The button is a touch screen button (page 6, bottom).

Claim Interpretation
Regarding claim 2, the limitation “an interior configured to contain liquid” (line 2) is considered to be a statement of the intended use of the claimed interior. The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Therefore, for the purposes of this Office action, the limitation will be interpreted as if it required a structure capable of containing a liquid.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, there is insufficient antecedent basis for the limitation “the time to depletion” (line 16) in the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it referred to a time to depletion.
There is insufficient antecedent basis for the limitation “the aerosol generating article in the first receptacle” (line 24) in the claim, rendering the claim indefinite. For the purposes of this Office action, the limitation will be interpreted as if it referred to the aerosol generating substrate in the first receptacle. Claims 2-4 and 16 are indefinite by dependence.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 16 are rejected under 35 U.S.C. 103 as being obvious over Li (CN 203952442, machine translation relied upon) in view of Reevell (US 11,006,669) and Cameron (US 9,888,714).

Regarding claim 1, Li discloses a smoke generator for an electronic hookah (page 1, top) having two electrically powered atomizers (page 3, top, figure 3, reference numeral 304) contained in two different accommodating spaces (page 3, middle). Each of the atomizers contains a different flavor of smoke oil (page 3, middle). The atomizer is located in the accommodating space (page 6, bottom), which is considered to meet the claim limitation of the heating element extending into the receptacle. The atomizers are controlled by a button (page 5, bottom) to provide a user different smoke tastes as desired (page 6, top). The button is a touch screen button (page 6, bottom), which evidently functions through an electronic system. Li does not explicitly disclose the touch screen controlling button heating an atomizer associated with a different accommodating space when the smoke oil of the first accommodating space is depleted. Li does not explicitly disclose (a) receiving temperature profile information and (b) releasing two flavors simultaneously.
Regarding (a), Reevell teaches an electrically operated aerosol generating system (abstract) in which a lookup table relating temperature measurements to liquid levels is stored in a memory of 
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the heaters of Li with the empirical data stored during manufacturing of Reevell. One would have been motivated to do so since Reevell teaches storing data to make an estimate of liquid level.
Regarding (b), Cameron teaches an electronic vapor device having two tubes containing two different vaporizable materials that are supplied at desired rates (abstract) to create a blend for a user (column 30, lines 12-24). It is evident that neither material is depleted when the blend is formed since it would be impossible to form a blend from only one vaporizable material.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine multiple flavors of Li with the blend of Cameron. One would have been motivated to do so since Cameron discloses that it is desirable to create a blend of flavors for an electronic vapor device user.

Regarding claim 2, Li discloses that the device has a cavity (figure 3, reference numeral 106) which receives smoke from an airflow channel (figure 3, reference numeral 103) and is dispensed to a user through a smoking port (page 5, middle, figure 3, reference numeral 101). It is evident that the cavity could contain liquid.

Regarding claim 3, Li discloses that the water pipe functions by atomizing a smoke oil (page 3, middle). It is evident that atomization of smoke oil does not result in combustion of the smoke oil.

Regarding claim 16, Li discloses that the atomizing device has a cavity (figure 3, reference numeral 106) which receives smoke from an airflow channel (figure 3, reference numeral 103) and is dispensed to a user through a smoking port (page 5, middle, figure 3, reference numeral 101). Air is supplied into the accommodating space through an air inlet (page 6, top).

Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:
Losee (US 5,179,966) teaches a flavor generating article having a plurality of charges which are heated sequentially to provide individual puffs (abstract) by heating elements one after the other (column 2, lines 10-21) in a specified order (column 8, lines 30-44). This allows each portion of smoking material to release a specified amount of flavor (column 1, lines 46-48). However, Losee additionally teaches each charge represents one puff (column 3, lines 29-44) and that each charge is activated by either a consumer’s manipulation of the device or by airflow provided during a puff (column 7, lines 45-68), indicating that it would not be obvious to activate two charges during a single puff.
Li (CN 203952442, machine translation relied upon) teaches a smoke generator for an electronic hookah (page 1, top) having two electrically powered atomizers (page 3, top, figure 3, reference numeral 304) contained in two different accommodating spaces (page 3, middle). Each of the atomizers contains a different flavor of smoke oil (page 3, middle). The atomizer is located in the accommodating 
Cameron (US 9,888,714) teaches an electronic vapor device having two tubes containing two different vaporizable materials that are supplied at desired rates (abstract) to create a blend for a user (column 30, lines 12-24). It is evident that neither material is depleted when the blend is formed since it would be impossible to form a blend from only one vaporizable material. However, Cameron does not teach or suggest using a third tube after depleting either of the tubes creating the blend.

Response to Arguments
Regarding the rejections under 35 USC 103, applicant’s arguments have been fully considered but they are not persuasive since they do not address the rejections relying on Li in view of Reevell and Cameron as set forth above.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426.  The examiner can normally be reached on Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.E.S./               Examiner, Art Unit 1747

/ERIC YAARY/               Examiner, Art Unit 1747